NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                      DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                  FOR THE NINTH CIRCUIT

In re: KATHLEEN KELLOGG-TAXE,                       No.   18-60052

                   Debtor.                          BAP No. 17-1092

------------------------------
                                                    MEMORANDUM*
RICHARD TAXE,

                   Appellant,

  v.

CAROLYN A. DYE, Chapter 7 Trustee,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Faris, Spraker, and Kurtz, Bankruptcy Judges, Presiding

                                 Submitted December 11, 2019**

Before:        WALLACE, CANBY, and TASHIMA, Circuit Judges.

       Richard Taxe appeals pro se from the Bankruptcy Appellate Panel’s



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment affirming the bankruptcy court’s judgment after a trial in an adversary

proceeding filed by the chapter 7 trustee in Kathleen Kellogg-Taxe’s bankruptcy

case. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the

bankruptcy court’s conclusions of law and for clear error its findings of fact.

Decker v. Tramiel (In re JTS Corp.), 617 F.3d 1102, 1109 (9th Cir. 2010). We

affirm.

      The bankruptcy court did not clearly err in finding that Taxe owned the

shares and assets of Dwarfco Productions, Inc. because the record supports the

bankruptcy court’s determination that Taxe controlled Dwarfco Productions, Inc.

      The bankruptcy court properly concluded the shares and assets of Dwarfco

Productions, Inc. are the community property of Taxe and debtor Kathleen

Kellogg-Taxe, and thus those assets are property of the bankruptcy estate of

Kathleen Kellogg-Taxe. See Brace v. Speier (In re Brace), 908 F.3d 531, 537 (9th

Cir. 2018) (“Under California law, there is a general presumption that, absent a

statute to the contrary, all property acquired during marriage is community

property.”).

      We reject as unsupported by the record Taxe’s contentions that the

bankruptcy court advocated in favor of the bankruptcy trustee and that the

bankruptcy court never ordered Taxe to turn over gemstones in his possession.

      We do not consider arguments and allegations raised for the first time on


                                          2                                       18-60052
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               18-60052